UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                      Plaintiff,                    15 CR 445 (PAE)
                       -v-
                                                                        ORDER
 JONATHAN RODRIGUEZ,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received a pro se motion for compassionate release from defendant

Jonathan Rodriguez. Dkt. 1195. The Court asks Mr. Rodriguez’s CJA trial counsel, Bruce D.

Koffsky, Esq., and Joyce C. London, Esq., to submit a memorandum in support of Mr.

Rodriguez’s motion, and to the extent necessary, reappoints Mr. Koffsky and Ms. London for

that purpose. This memorandum is due June 18, 2021. The Government’s opposition is due July

2, 2021. The Court does not invite a reply.




       SO ORDERED.
                                                           
                                                         ____________________________
                                                         Paul A. Engelmayer
                                                         United States District Judge


Dated: May 28, 2021
       New York, New York
